                 Case 20-11570-LSS             Doc 268       Filed 08/03/20       Page 1 of 1




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

 In re:                                                           Chapter 11

 PYXUS INTERNATIONAL INC., et al.,1
                                                                  Case No. 20-11570 (LSS)

          Debtors.                                                (Jointly Administered)


                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE

          Pursuant to Local Rule 9010-1 and the below certification, counsel moves for the

 admission pro hac vice of Sumner C. Fontaine, Esq. of the law firm of K&L Gates LLP, 300

 South Tryon Street, Suite 1000, Charlotte, NC 28202, to represent Solana Holdings (“Solana

 Holdings”) in this action.


 Dated: August 3, 2020                                       K&L GATES LLP
                                                             /s/ Steven L. Caponi
                                                             Steven L. Caponi (No. 3484)
                                                             Matthew B. Goeller (No. 6283)
                                                             600 N. King St., Suite 901
                                                             Wilmington, Delaware 19801
                                                             Telephone: (302) 416-7080
                                                             Email: steven.caponi@klgates.com
                                                                     matthew.goeller@klgates.com


                                     ORDER GRANTING MOTION
          IT IS HEREBY ORDERED Sumner C. Fontaine’s motion for admission pro hac vice is

 granted.


Dated: August 3rd, 2020                                  LAURIE SELBER SILVERSTEIN
Wilmington, Delaware                                     UNITED STATES BANKRUPTCY JUDGE


 1
   The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
 identification number are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
 North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
 Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.
